PER CURIAM.
Affirmed. See State Farm Fire & Cas. Co. v. Zebrowski 706 So.2d 275, 277 (Fla.1997)(third party is authorized to “file a *402bad-faith claim directly against the liability insurer without an assignment by the insured upon obtaining a judgment in excess of the policy limits”); Cunningham, v. Standard Guar. Ins. Co., 630 So.2d 179 (Fla.1994)(excess judgment unnecessary when insurer and injured third party agreed to try bad-faith action before underlying negligence claim; if no bad faith found claim would be settled for policy limit, and insured would not be exposed to excess judgment).